Citation Nr: 1733525	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  05-02 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel
INTRODUCTION

The appellant is a Veteran who had active military service from February 1981 to May 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran testified before a VA Decision Review Officer (DRO) at a June 2005 hearing.  A transcript of this hearing is of record.  She also testified before the undersigned at a July 2007 videoconference hearing.  A transcript of this hearing is not available.  The Veteran was offered another opportunity to testify before the Board, but did not reply to the February 2008 correspondence.  

This case was most recently before the Board in November 2013, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.


FINDINGS OF FACT

1.  When the Veteran submitted her claim for TDIU, her combined disability evaluation was 40 percent; she therefore did not meet the schedular criteria for TDIU during this period.

2.  During the pendency of this appeal, the Veteran was awarded service connection for additional disabilities and increased evaluations, so that a combined rating of 80 percent or higher has been in effect since September 11, 2009.  

2.  The evidence demonstrates that, although the Veteran had periods of unemployment during the pendency of this appeal, the Veteran currently works full-time as a teacher.  
CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, affording the claimant VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002). 

As noted above, the instant appeal has been previously remanded November 2013.  There has been substantial compliance with the Board's remand directives, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to her age or to the impairment caused by non-service connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  When considering whether the Veteran's disabilities meets this requirement, disabilities resulting from a common etiology or single accident will be considered as one disability.  Id.   

The Veteran asserts her service-connected disabilities rendered her unemployable after she suffered an injury at work in September 2004.  At that time, the Veteran reported injuries to her left shoulder and to her face, as well as some knee pain.  When the Veteran sustained the injury at work in 2004, she had been awarded service connection for instability/subluxation of the left knee, rated as 30 percent disabling; limitation of motion of the left knee, rated as 10 percent disabling; and irritable bowel syndrome, also rated as 10 percent disabling.  Her combined total evaluation was 40 percent.  See 38 C.F.R. § 4.25.  The Veteran did not meet the schedular criteria for TDIU pursuant to 38 C.F.R. § 4.16(a).   

In November 2004, she was cleared to return to light-duty work, but she was still having trouble with both knees.  The Veteran sought VA vocational rehabilitation benefits and attended an educational program to complete the requirements for employment as a kindergarten teacher's aide.  She received a degree in December 2008.  The record establishes that the Veteran was able to perform the work-like activities of attending university classes soon after she was cleared to return to work.  Because she was attending an education program, she is not considered "unemployed" during this period for purposes of benefits under 38 C.F.R. § 4.16.

She received an Employment Adjustment Allowance benefit beginning in 2009, soon after her graduation from her course of higher education.  She obtained employment, gained work experience, and has remained employed.  At the time of a July 2010 VA examination, the Veteran reported that she had missed one week of work in the prior year due to service-connected disabilities.  As the Veteran was employed full-time during this period, an award of TDIU is not authorized by law or regulation.  

Effective in September 2009, the Veteran was awarded service connection for a dysthymic disorder, evaluated as 50 percent disabling.  She was also granted service connection for right knee disability, evaluated as 10 percent disabling, effective September 11, 2009.  Her combined disability evaluation for service-connected disabilities increased to 80 percent.  Since September 2012, the combined evaluation assigned for her service-connected disabilities is 90 percent.  

Despite the fact that she has a high disability rating, the Veteran has continued to work full-time as a teaching paraprofessional through the present.  See July 2010 VA examination report; see VA outpatient clinical records through January 2017 associated with electronic record.  TDIU benefits are, by regulation, restricted to individuals who are unable to secure and follow a substantially gainful occupation.  By the terms of the regulation, the Veteran does not meet the criteria for benefits based on individual unemployability because she is, in fact, employed.  She works as a teacher's aide, which is substantially gainful employment for purposes of 38 C.F.R. § 4.16.  

The Board has considered whether referral for consideration of TDIU on an extraschedular basis is warranted.  See 38 C.F.R. § 4.16(b) (2016).  However, the competent evidence of record does not indicate the Veteran was unemployable during any period due solely to her service-connected disabilities.  The Veteran was unable to work for a period in 2004, but the record establishes that the Veteran was initially treated for injuries incurred at work which included problems other than her service-connected disabilities.  There is no evidence, nor assertion, that the Veteran sought or was denied other employment, to include a more sedentary form of employment. 

The Veteran was cleared to return to light-duty work in late 2004, despite both her service-connected disabilities and her additional medical problems for which service connection was not in effect.  However, her then-employer told her there was no light duty within the scope of her employment in food service.  The Veteran then sought VA Vocational Rehabilitation benefits, attended a university, obtained a degree, and has been employed since her graduation.  

The Board acknowledges the Veteran was unemployed for a period following her September 2004 workplace injury.  She apparently did not return to full-time employment until after she completed a college degree in December 2008.  However, the mere fact of being unemployed does not alone support a finding that the Veteran was unemployable as a result of service-connected disabilities.  In this case, the competent medical evidence does not indicate that the Veteran's service-connected disabilities were of such severity as to render her unable to maintain gainful employment.  In fact, the Veteran's physician stated she was capable of performing sedentary work, and the Veteran was attending an educational program using Vocational Rehabilitation benefits.  

As such, the Board finds that criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 4.16(b) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1996).


ORDER

Entitlement to TDIU is denied.



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


